The petitioner sought disclosure under the Freedom of Information Law (Eublic Officers Law § 84 et seq.; hereinafter FOIL) of certain medical records. Though the appellants agreed to disclose the records, they did so under Eublic Health Law § 18, *794imposing a copying fee of 50 cents per page. The petitioner objected on the ground that it made a FOIL request, subject to a copying fee of only 25 cents per page, rather than a request pursuant to the Public Health Law. The petitioner commenced this proceeding pursuant to CPLR article 78, and the Supreme Court determined that the petitioner had made a proper FOIL request for which a fee of only 25 cents per page should have been imposed. We agree.
“FOIL imposes a broad standard of open disclosure upon agencies of the government [and] [documents in the possession of public agencies are presumptively discoverable under FOIL, unless the agency can point to a specific statutory exemption” (Matter of Mantica v New York State Dept. of Health, 94 NY2d 58, 61 [1999] [citations omitted]). Here, there is no such statutory exemption. The fact that an individual “could obtain his records . . . pursuant to section 18 [of the Public Health Law] does not diminish his right to obtain them under FOIL” (id. at 63; but see Matter of Pratt v Goord, 20 AD3d 827, 827-828 [2005]).
The appellants’ remaining contentions are without merit. Rivera, J.E, Balkin, Hall and Cohen, JJ., concur.